Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The elevator car door interlock of the claimed invention comprises all the limitations of claim 5, specifically, a first intermediate link connected to a first sensing vane, a first link pivotally connected to a baseplate and having a first link first arm pivotally connected to the first intermediate link and a first link second arm having a first link first connection that is pivotally connected to the second sensing vane wherein responsive to a first inter lock roller engaging an outside surface of the first sensing vane and a second interlock roller engaging an outside surface of the second sensing vane, the first intermediate link moves relative to the first sensing vane such that a latch link moves the door latch to disengage from the lock member that is not taught, suggested, nor obvious over prior arts of record.
The elevator car door interlock of the claimed invention comprises all the limitations of the claim 10, specifically, a first link intermediate link movably connected to a first sensing vane, a first link pivotally connected to a baseplate and having a first link first arm pivotally connected to the first intermediate link and a first link second arm having a first link first connection that is pivotally connected to a second sensing vane, and a biasing member extending between a pivotally connected to a door latch and the first intermediate link wherein responsive to a first interlock roller engaging the first sensing vane and a second interlock roller engaging a second sensing vane, the biasing member moves the second sensing vane relative to the baseplate and moves a door latch to disengage from a lock member that is not taught, suggested, nor obvious over prior arts of record. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654